UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4435



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CALVIN EARL BUNCH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-01-193)


Submitted:   October 21, 2005          Decided:     November 15, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott H. Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant. Robert James Conrad, Jr., Kenneth Michel
Smith, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            For each of six bank robberies that occurred between

August 1 and September 17, 2001, Calvin Earl Bunch pled guilty to

armed   bank   robbery,   bank   robbery,   and    using,   carrying,   and

brandishing a firearm during the commission of a crime of violence.

He was sentenced to 130 months for each bank robbery and armed bank

robbery conviction. The sentences ran concurrently. Additionally,

he was sentenced to seven years for the firearm offense charged in

Count Three of the indictment.     That sentence ran consecutively to

the 130-month sentence.      Finally, he received five consecutive

twenty-five year sentences for the remaining firearm convictions.

Those sentences ran consecutively to the seven-year sentence and to

each other.

            On appeal, we determined that because bank robbery is a

lesser included offense of armed bank robbery, the bank robbery

convictions violated the Double Jeopardy Clause.            We vacated the

six bank robbery convictions and remanded so that the district

court might impose an amended sentence.           United States v. Bunch,

No. 03-4335 (4th Cir. Nov. 14, 2003) (unpublished).

            On remand, the district court entered an amended criminal

judgment.   The judgment reflects that Bunch is serving a 130-month

sentence for each of six armed bank robberies; the sentences run

concurrently. He also is serving a consecutive seven-year sentence

pursuant to his conviction on Count Three and five twenty-five year


                                  - 2 -
sentences pursuant to the remaining firearm convictions.           Those

convictions run consecutively to the seven-year sentence and to

each other.

          Bunch   appeals.   His   attorney   has   filed   a   brief   in

accordance with Anders v. California, 386 U.S. 738 (1987), raising

one issue but stating that there are no meritorious issues for

appeal.   Bunch was advised of his right to file a supplemental

brief, but did not file such a brief.

          Bunch contends that the district court erred when it

imposed consecutive sentences pursuant to the firearm convictions.

However, the statute in question mandates consecutive sentences,

and the district court was bound to follow the statutory mandate in

imposing sentence.   See 18 U.S.C.A. § 924(c)(1)(D) (West 2000 &

Supp. 2005).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.        We dispense with oral

argument because the facts and legal contentions are adequately


                                - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 4 -